Citation Nr: 0708955	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  04-17 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for 
sinusitis/pharyngitis (claimed as an upper respiratory 
condition).

2.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD), currently rated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from June 1948 to June 1952, 
and from February to August 1953.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003, rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The January 2003 rating decision 
granted service connection for PTSD and assigned an initial 
10 percent rating, effective from July 31, 2002.  The January 
2003 rating decision also determined that new and material 
evidence had not been received to reopen a previously denied 
claim of service connection for sinusitis and pharyngitis.  
The veteran disagreed with the initial 10 percent rating for 
the service-connected PTSD, and disagreed with the denial of 
service connection for sinusitis and pharyngitis.  

In an August 2005 decision, the RO increased the initial 
rating for the service-connected PTSD from 10 percent to 50 
percent, effective from July 31, 2002.  As the award is not a 
complete grant of benefits, the issue remains in appellate 
status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The case was remanded for additional development in June 
2006.


FINDINGS OF FACT

1.  In a rating decision of March 1953, the RO denied service 
connection for sinusitis and pharyngitis; the veteran did not 
appeal that decision.

2.  The evidence received since the March 1953 RO decision is 
relevant and probative of the issue at hand, and by itself, 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
of service connection for sinusitis and pharyngitis, and 
therefore raises a reasonable possibility of substantiating 
the claim

3.  Sinusitis and pharyngitis were not manifest in service 
and are unrelated to service.

4.  The veteran's PTSD has been manifested by occupational 
and social impairment with reduced reliability and 
productivity due to nightmares, ruminations, and social 
isolation, since the effective date of service connection.


CONCLUSIONS OF LAW

1.  The March 1953 RO decision is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.200, 20.201, 20.302, 20.1103 
(2006).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for 
sinusitis/pharyngitis.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  Neither sinusitis nor pharyngitis was incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §  3.303 (2006).

4.  The criteria for the assignment of an initial rating in 
excess of 50 percent for the service-connected PTSD have not 
been met at any time during the appeal period.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 4.123, 4.127, 
4.129, 4.130, Diagnostic Code 9411 (2006).










REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

In the present case, the veteran's claim was received in July 
2002, after the enactment of the VCAA.  Letters dated in July 
2002, prior to the initial adjudication of the veteran's 
claim, discussed the evidence necessary to establish 
entitlement to service connection.  They asked the veteran to 
submit or identify evidence in support of his claim.  They 
also discussed the evidence necessary to substantiate the 
veteran's claim for PTSD.

Service Connection for the PTSD was granted in January 2003.  
The veteran disagreed with the rating assigned.

A June 2006 letter discussed the evidence necessary to reopen 
the veteran's claim for sinusitis/pharyngitis, and told him 
of the evidence necessary for a higher rating for PTSD.  It 
indicated the evidence that had been received and told the 
veteran how VA would assist him in obtaining additional 
evidence.  The letter explained how VA determines an 
effective date and a disability rating.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  For the foregoing reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal.

In addition, identified treatment records have been obtained 
and associated with the record.  VA examinations have been 
conducted.  Neither the veteran nor his representative has 
identified any additional evidence or information which could 
be obtained to substantiate the claim.  In fact, the veteran 
indicated in an October 2005 statement that he had no further 
evidence to submit.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that the RO has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.

The Board also notes that, with regard to the claims of 
whether new and material evidence has been received to reopen 
a claim of service connection for sinusitis and/or 
pharyngitis, it is apparent that the RO denied the veteran's 
claim on the basis that new and material evidence had not 
been received.  Nevertheless, the RO has considered all of 
the additional evidence received since the last prior denial, 
as noted in the April 2004 Statement of the Case, as well as 
subsequently issued supplemental statements of the case 
issued in conjunction with the veteran's claim.  Thus, the RO 
has essentially conducted a de novo review of the claim of 
service connection for sinusitis and pharyngitis, and as 
such, a Board remand is not now necessary despite the 
reopening of the veteran's claim.  Since the RO has already 
had an opportunity to further develop the record and 
essentially conduct a de novo review of the claim of service 
connection for chronic sinusitis and pharyngitis, based on 
the evidence in its entirety, a decision by the Board on the 
merits of the veteran's claim at this juncture is not 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).


II.  New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2006).  

As noted above, the RO denied service connection for 
pharyngitis and sinusitis in March 1953.  The RO determined 
that pharyngitis was not found on the last examination, and 
that sinusitis was not shown by the evidence of record.

At the time of the March 1953 RO decision, the evidence 
included the veteran's service medical records.  Those 
records reflect that the veteran was treated in service for 
perennial asthma and tonsillitis.  In June 1953, a medical 
board determined that the veteran was unfit for duty due to 
perennial asthma.  On physical examination in July 1953, the 
veteran's nose and sinuses were normal.  His lungs and chest 
were noted to be abnormal due to perennial asthma.  

Also of record at the time of the March 1953 decision was a 
record of hospitalization at a VA facility in September 1952, 
during the time between the veteran's periods of service.  He 
presented with a sore throat, chills and fever.  The 
diagnoses were tonsillitis and hydrorrhea due to vasomotor 
disturbance.  

The evidence submitted since the RO's March 1953 decision 
includes the report of a June 1980 VA examination.  The 
examiner noted that there was no sinus tenderness.  He did 
not otherwise identify any abnormalities of the nose, 
sinuses, mouth, or throat.

A June 2001 VA X-ray report indicates moderately severe 
paranasal sinus disease.  

A VA examiner diagnosed chronic pharyngitis in December 2002.  
At that time, the veteran reported that he had suffered from 
tonsillitis for many years and that he had been hospitalized.  
He indicated that he still had interference with his 
breathing and hoarseness of his voice.  Examination of the 
ears, nose, and throat was normal.  Pharyngeal examination 
revealed slight erythema of the pharynx.  

Since the prior final determination in March 1953, the 
evidence added to the record includes medical records 
reflecting diagnoses of sinus disease and pharyngitis.  Based 
upon the reasons for the prior denial, the added evidence is 
relevant, probative and clearly cures one of the evidentiary 
defects that had existed at the time of the prior denial.  
Accordingly, the claim is reopened.

III.  Service Connection for Sinusitis/Pharyngitis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2006).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

Having carefully reviewed the evidence pertaining to this 
claim, the Board concludes that service connection is not 
warranted.  In this regard the Board notes that there is no 
evidence of a nexus between any disease or injury in service 
and the diagnoses of sinus disease and pharyngitis.  

The Board notes that the veteran has reported that he has 
suffered from symptoms since service.  The veteran is 
competent to report that he had particular symptoms.  The 
Court has noted that symptoms, not treatment, are the essence 
of any evidence of continuity of symptomatology.  However, 
the Court has also noted that in a merits context the lack of 
evidence of treatment may bear on the credibility of the 
evidence of continuity.)  Savage v. Gober, 10 Vet. App. 488 
(1997).  In this case, the assertions of symptoms since 
service are unsupported by contemporaneous records, are in 
conflict with post service treatment records, and are not 
reliable.  In fact, the first evidence of treatment for 
related symptoms dates to 2001.  The veteran has not 
identified any additional records which might show treatment 
since service for the claimed conditions.

In this regard, the Board notes first that the absence of any 
evidence of a sinus or pharyngitis disability prior to the 
current decade, or of persistent symptoms of such between 
service and this decade constitutes negative evidence tending 
to disprove the claim that the veteran developed chronic 
sinusitis and/or pharyngitis as a result of service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
The lack of any evidence of continuing symptoms for nearly 
fifty years between the period of active duty and the 
evidence showing a sinus disability and/or chronic 
pharyngitis during this decade is itself evidence which tends 
to show that no such disabilities were incurred as a result 
of service 

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The trier of fact should consider all the evidence 
including the availability of medical records, the nature and 
course of the disease or disability, the amount of time that 
elapsed since military service, and any other relevant facts 
in considering a claim for service connection.  See Dambach 
v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) (holding 
that the absence of medical records during combat conditions 
does not establish absence of disability).  Thus, when 
appropriate, the Board may consider the absence of evidence 
when engaging in a fact finding role.  See also,
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The competent evidence 
clearly establishes that the post service diagnoses of 
sinusitis and/or pharyngitis, if any, are not related to 
service.  As noted above, service connection is granted for a 
disability resulting from in-service disease or injury.  
Absent reliable evidence relating sinusitis or pharyngitis to 
service, the claim of entitlement to service connection  must 
be denied.  

The veteran is competent to report his symptoms; however, he 
is not a medical professional and his statements do not 
constitute competent medical evidence.  As such, his 
assertions concerning onset and etiology are also not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

IV.  Increased Ratings - Initial Evaluation of PTSD

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2006).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2006).

PTSD is evaluated pursuant 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides for a 50 percent evaluation for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment or abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2006).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment 
of the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet.App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-
50 is assigned where there are, "Serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)."  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and 
circumstantial speck, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflict with peers or co-workers).  Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

VA outpatient treatment records do not reflect any 
psychiatric treatment.

On VA examination in November 2002, the veteran's military 
history was reviewed.  The veteran reported that after 
service, he worked for various aviation companies in the 
missile field.  He related that he had been unemployed since 
a stroke when he was in his 50s.  He stated that he had 
nightmares relating to his Korean experiences.  He did not 
endorse a startle response or flashbacks.  He stated that he 
was prone to lose his temper and that he isolated socially.  
He indicated that he had not been married for many years, and 
that he had no contact with his family.  The examiner also 
noted sleep impairment.  On mental status examination, the 
veteran appeared chronically ill.  He related cooperatively 
and was generally able to focus on questions asked of him.  
There was slight impairment of the thought processes with 
mild rambling.  The veteran did not endorse paranoia or 
hallucinations, and there was no inappropriate behavior.  He 
was not homicidal or suicidal.  Personal hygiene was fair.  
The veteran was oriented.  Some memory impairment was noted.  
There was no obsessive or ritualistic behavior.  Speech was 
normal.  The veteran's mood was slightly dysphoric.   There 
was no impairment of impulse control.  The diagnosis was 
PTSD, mild, characterized by nightmares, ruminations, and 
constriction of social activities.  The examiner assigned a 
Global Assessment of Functioning of 65.  He noted that the 
veteran was able to live independently.

An additional VA psychiatric examination was carried out in 
August 2004.  The veteran reported daily recurrent and 
intrusive distressing recollections of the traumatic events 
of the Korean War.  He also reported recurrent distressing 
dreams of varying frequency and flashback episodes.  He 
indicated that he tried to avoid thoughts, feelings and 
conversations associated with his wartime experiences, and 
that he avoided activities, places and people that brought up 
recollections of the traumatic events.  He noted markedly 
diminished interest or participation in significant 
activities.  He stated that he felt detached or estranged 
from others.  The veteran reported problems staying asleep.  
He denied irritability and outbursts of anger.  He did report 
difficulty concentrating.  He denied hyper vigilance and 
startle response.  He denied depression and sadness, but 
described his mood as not good.  He indicated that he did  
not trust people any more.  He denied psychotic and manic 
symptoms.  He also denied psychiatric hospitalizations and 
outpatient mental health treatment.  The examiner noted that 
the veteran appeared depressed.  There were no psychomotor 
symptoms.  The veteran was oriented.  Recent memory was 
intact, but remote memory was impaired.  Intellect was about 
average.  Judgment and insight were good.  The diagnoses were 
PTSD and depressive disorder not otherwise specified.  The 
veteran's GAF score was 53.  

On careful review of the evidence, the Board concludes that 
the veteran's PTSD has been appropriately evaluated as 50 
percent disabling since the effective date of service 
connection.  Such an evaluation contemplates the veteran's 
symptoms of some memory impairment, mood disturbance, 
intrusive memories, nightmares, isolation, and difficulty 
establishing and maintaining effective relationships.  The 
medical evidence of record does not demonstrate that the 
veteran's PTSD is manifested by symptoms contemplated in the 
next higher, 70 percent rating.  For example, the medical 
evidence demonstrates that the veteran does not suffer from 
suicidal ideation, impaired impulse control, obsessional 
rituals interfering with routine activities, speech 
disturbances, or the inability to establish and maintain 
effective relationships.  At worst, the veteran's GAF score 
was 53 in August 2004.  Such a score indicates moderate 
symptoms, which are appropriately addressed by the current 50 
percent evaluation, and the record does not demonstrate that 
the criteria have been met for the assignment of the next 
higher, 70 percent rating at any time during the appeal 
period.  

The Board has reviewed the record and concludes that the 
veteran's service-connected PTSD has not materially changed, 
and that a uniform rating is warranted.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, an evaluation in 
excess of 50 percent is denied.


ORDER

The petition to reopen the claim of entitlement to service 
connection for sinusitis/pharyngitis is granted; entitlement 
to service connection for sinusitis/pharyngitis is denied.

Entitlement to an initial rating in excess of 50 percent for 
PTSD is denied.



____________________________________________
L. B. CRYAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


